Appellant filed his bill for divorce alleging habitual intemperance on the part of defendant. Appellee answered with a cross bill denying the allegations as to intemperance and countering with a charge of cruelty on the part of complainant. On final hearing, the chancellor granted complainant a divorce and the cross complainant fifteen dollars per month permanent alimony. This appeal is from that part of the final decree granting permanent alimony.
Appellant contends that the chancellor was without power to grant alimony when the divorce was occasioned by the fault of the wife. This is true in cases of adultery but in all other cases, the matter is one in the discretion of the chancellor. We have examined the record in this case and it fails to show that the chancellor abused his discretion. The final decree is accordingly affirmed on authority of Randolph v. Randolph, decided March 25, 1941.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
ADAMS, J., dissents.